DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “a first hinge” and “a second hinge” are indefinite because a first hinge and a second hinge were defined in claim 2. It is unclear if these are the same or different hinges. Examiner suggests renaming to “a third hinge” and “a fourth hinge”, respectively.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a deployment mechanism … for moving the opening cowl” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, including a first pivoting arm.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0327110 (Caruel).
Regarding claim 1-2, 9-10, Caruel teaches an assembly comprising a longitudinal beam configured to be mounted laterally on an engine core of a turbofan (Fig 11-14, para 72-77; turbofan including fan 104; longitudinal beam 172 mounted laterally on engine core 105), oriented parallel to a longitudinal axis of the turbofan (beam 172 is parallel to axis 173 of the turbofan), an opening cowl for a fairing of the engine core (opening cowl 109 for a fairing of the engine core; “fairing” is construed as the casing surrounding the core), and a deployment mechanism mounted on the longitudinal beam for moving the opening cowl between an open position and a closed position (deployment mechanism including arms 170, pivots 174), wherein the deployment mechanism comprises a first pivoting arm extending between a first end connected to the longitudinal beam by a first hinge and a second end connected to the opening cowl by a second hinge (Fig 11-14; first pivoting arm 170 connected to 172 by a first hinge and to opening cowl 109 by a second hinge), wherein the opening cowl is mounted sliding on the longitudinal beam and slides parallel to the longitudinal axis of the turbofan (Fig 11-14, para 72-77; cowl 109 is mounted on beam 172 via 174; cowl . 

Claim(s) 1-2, 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4920744 (Garcia).
Regarding claim 1-2, 6-7, Garcia teaches an assembly comprising a longitudinal beam configured to be mounted laterally on an engine core of a turbofan (Fig 1-3, col 4 ll. 1-64; turbofan including fan 14; engine core 18 including compressor 24; longitudinal beam 40 mounted laterally on engine core; strut B extends through and is part of the engine core, as shown in Fig 3), oriented parallel to a longitudinal axis (x-x’) of the turbofan (beam 40 is parallel to axis x-x’ of the turbofan), an opening cowl for a fairing of the engine core (opening cowl 34 for a fairing of the engine core; “fairing” is construed as the casing surrounding the core), and a deployment mechanism mounted on the longitudinal beam for moving the opening cowl between an open position and a closed position (deployment mechanism comprising arms 36, 54 and pivots/hinges 38), wherein the deployment mechanism comprises a first pivoting arm extending between a first end connected to the longitudinal beam by a first hinge and a second end connected to the opening cowl by a second hinge (Fig 1-3, col 4 ll. 1-64; first pivoting arm 36 connected to beam 40 at a first end by first hinge 38 and connected to cowl 34 at a second end by a second hinge 48 – see Fig 5, col 4 l. 50-col 5 l. 40), a second pivoting arm parallel to the first pivoting arm (see annotated figure below; first and second arms are parallel) and also extending between a first end connected to the longitudinal beam by a first hinge and a second end connected to the opening cowl by a .

    PNG
    media_image1.png
    610
    634
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3380662 (Miller) in view of US 4462207 (Hitchcock).
Regarding claim 1-3, 8, Miller teaches an assembly comprising a longitudinal beam (Fig 1-3, longitudinal beam including section of housing 44 upon which actuator 40 is mounted), oriented parallel to a longitudinal axis (Fig 1, engine centerline) of the engine (beam is parallel to centerline of the engine as shown in Fig 1), an opening cowl for a fairing of the engine core (opening cowl 2 for a fairing of the engine core; “fairing” is construed as the casing/housing), and a deployment mechanism mounted on the longitudinal beam for moving the opening cowl between an open position and a closed position (deployment mechanism comprising arms 20, 34, 10 and pivots/hinges 22, 14, 18, 36), wherein the deployment mechanism comprises a first pivoting arm extending between a first end connected to the longitudinal beam by a first hinge and a second end connected to the opening cowl by a second hinge (first pivoting arm is construed as linkages 34 and 20; first arm is connected at first end to the beam by a first hinge 36 and at a second end to the cowl by a second hinge 22; “connected” may be construed as being connected through an intermediate element; in this case, the first arm is connected to the beam by first hinge 36 through the actuator 40), wherein the deployment mechanism further comprises a retaining rod extending between a first end connected by a first joint to the pivoting arm between the first and second ends of the pivoting arm, and a second end connected by a second joint to the opening cowl (retaining rod 10 extends between first end connected by first joint 18 to the pivoting arm between the first and second ends of the pivoting arm and a second end connected by a second joint 14 to the opening cowl 2), wherein the first hinge is mounted sliding on 
Miller fails to teach the longitudinal beam configured to be mounted laterally on an engine core of a turbofan. However, it was well known in the art that thrust reverser doors may be arranged on an engine core of a turbofan, as taught by Hitchcock (Fig 1; turbofan with fan 11 and core 13; core 13 has thrust reverser doors 18). It would have been obvious to one of ordinary skill in the art at the time of filing to place the thrust reverser of Miller in the core flow path, mounted laterally on an engine core of a turbofan engine, in order to reverse core flow, as taught by Hitchcock. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the longitudinal beam configured to be mounted laterally on an engine core of a turbofan yields predictable results.
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741